ALLOWABILITY NOTICE
Response to Amendment
The amendment filed 2/22/2022 has been entered in full.  

Response to Arguments
Applicant has amended the claims in response to the grounds of rejection set forth in the prior Office action.  As the amendments overcome the pending grounds of rejection and objection, the rejections and objections are hereby withdrawn.  There are no further pending objections or rejections.  Accordingly, this application is in condition for allowance.

Allowable Subject Matter
Claims 1-4, 6-15, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance.  The claimed features of growing at least one common plane for the plurality of voxels based on the computed at least one planar parameter of the first category voxels and the normal vector of each point in the second category voxels; creating at least one projected voxel plane for each of the at least one common plane, the at least one projected voxel plane comprising a plurality of projection voxels; performing edge detection on each of the at least one projected voxel plane to obtain edge projection voxels on each corresponding at least one projected voxel plane; and extracting lines from the edge projection voxels in each of the at least one projected voxel plane, in combination with the remainder of the limitations of the claims, are neither anticipated nor obvious in view of the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663